MEMORANDUM OPINION

No. 04-05-00008-CV

Paula E. FLETCHER and Perry Fletcher,
Appellants

v.

David H. NIELSON, M.D., and David H. Nielson, M.D., P.A.,
Appellees 

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-14966
Honorable David Peeples, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 16, 2005

DISMISSED FOR LACK OF JURISDICTION

            The trial court signed a judgment on September 20, 2004.  Appellants timely filed a motion
for new trial on October 18, 2004.  Therefore, the notice of appeal was due to be filed on December
20, 2004.   See Tex. R. App. P. 26.1(a).  A motion for extension of time to file the notice of appeal
was due on January 4, 2005.  See Tex. R. App. P. 26.3.  Appellants filed a motion for extension of
time and a notice of appeal on January 5, 2005.  Because it appeared this court does not have
jurisdiction over this appeal, on January 20, 2005, we ordered appellants to show cause in writing
why this appeal should not be dismissed for lack of jurisdiction.  On January 18, 2005, appellees
filed a Motion to Dismiss the Appeal for Want of Jurisdiction.
            On January 29, 2005, appellants filed an Opposition to Appellees’ Motion to Dismiss the
Appeal for Want of Jurisdiction and Response to This Court’s Show Cause Order, in which
appellants stated that the motion for extension of time and notice of appeal were not timely filed
because the due date was incorrectly calendered by counsel.
            Although we acknowledge counsel’s bona fide attempt to timely perfect an appeal, “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.”  See Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997) (construing the predecessor to Rule 26).  Because the period for granting a motion for
extension of time had passed before appellants filed their motion for extension of time, appellants
have not invoked this court’s jurisdiction.  Id.  Therefore, appellants’ Motion for Extension of Time
to File Notice of Appeal is DENIED.  Appellees’ motion to dismiss is GRANTED, and this appeal
is dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a). 
PER CURIAM